SHARON KELLER                                Court of Criminal Appeals                                     ABEL ACOSTA
 PRESIDING JUDGE                                                                                                 CLERK
                                                 P.O. BOX 12308, CAPITOL STATION                            5   2-463-1551


LAWRENCE E. MEYERS                                  AUSTIN, TEXAS 78711
CHERYL JOHNSON                                                                                            IAN   R. SCHILHAB
                                                                                                          GENERAL COUNSEL
MIKE KEASLER
                                                                                                            5   2-463-1597
BARBARA P.   HERVEY

ELSA ALCALA

BERT RICHARDSON
KEVIN   P. YEARY

DAVID NEWELL
 JUDGES




                                                       October 29, 2015

           Hidalgo County
           District Clerk
           100 N. Closner, 1st Floor
           Edinburg, TX 78539



                            RE:     Jose Guadalupe Rodriguez Elizondo
                                    Trial Court Number CR-3485-10-I
                                    Case Number PD-103 9-14




           Dear Clerk:


                  Enclosed please find the order of the Court requesting an exhibit in the above referenced
           cause. You may send a certified copy in lieu of the original.

                   Please call if you have any questions.

                                                             Sincerely,

                                                             Abel Acosta
                                                             Clflrk



                                                              ohn Brown
                                                             Chief Deputy Clerk




                            Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                                 WEBSITE: WWW.TXCOURTS.GOV/CCA